TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00717-CV



                                       In re Ardell Nelson, Jr.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Ardell Nelson, Jr., an inmate proceeding pro se, has filed a petition for

writ of mandamus, asking this Court to direct the district court to rule on a motion that he claims to

have filed in the court below. However, Nelson has failed to provide this Court with a copy of the

motion, any correspondence to the district court requesting a ruling on that motion, or any other

documentation indicating that the motion was properly filed in the district court below and that

the district court failed to rule on the motion within a reasonable time. On this record, we cannot

conclude that Nelson is entitled to the extraordinary relief requested.1 Accordingly, the petition for

writ of mandamus is denied.2




       1
          See State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987); In re Keeter,
134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding); In re Villarreal, 96 S.W.3d
708, 710 (Tex. App.—Amarillo 2003, orig. proceeding); Ex parte Bates, 65 S.W.3d 133, 135
(Tex. App.—Amarillo 2001, orig. proceeding) see also Tex. R. App. P. 52.7(a)(1) (relator must file
with petition “a certified or sworn copy of every document that is material to the relator’s claim for
relief and that was filed in any underlying proceeding”).
       2
           See Tex. R. App. P. 52.8.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 4, 2016




                                                2